                                    UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF SOUTH CAROLINA
                                          FLORENCE DIVISION

    Johnny Bethea, Jr.,       )                Crim. No.:         4:08-cr-01165-RBH-2
                              )                Civ. No.:          4:16-cv-02217-RBH
           Petitioner,        )
                              )
    v.                        )                ORDER
                              )
    United States of America, )
                              )
           Respondent.        )
    ________________________)

           This matter is before the Court on Petitioner Johnny Bethea, Jr.’s counseled motion to vacate,

    set aside, or correct his sentence pursuant to 28 U.S.C. § 2255. ECF Nos. 188, 189. The Court denies

    the motion for the reasons herein.1

                                                       Background

           In February, 2009, Petitioner pled guilty pursuant to a written plea agreement to: (1) one count

    of Hobbs Act robbery and aiding and abetting the same, in violation of 18 U.S.C. §§ 1951(a), and (2);

    and (2) one count of using and carrying firearms during and in relation to, and possessing firearms in

    furtherance of, a crime of violence—namely, the Hobbs Act robbery—and aiding and abetting the

    same, in violation of 18 U.S.C. §§ 924(c), and (2). See ECF Nos. 66, 94, 96, 98. In June, 2009, the

    Court sentenced Petitioner to an aggregate term of 166 months’ imprisonment (46 months for the Hobbs

    Act robbery and 120 months for the § 924(c) offense, to run consecutively), followed by five years’

    supervised release. ECF No. 131. Judgment was entered on June 17, 2009. Id. Petitioner did not file

    a direct appeal or a prior § 2255 motion. In July, 2012, pursuant to a motion by the Government, the

1
          An evidentiary hearing is unnecessary because “the motion and the files and records of the case conclusively
show that [Petitioner] is entitled to no relief.” 28 U.S.C. § 2255(b); see United States v. Thomas, 627 F.3d 534, 539
(4th Cir. 2010) (discussing § 2255(b)).

                                                              1
Court reduced Petitioner’s custodial sentence to 116 months’ imprisonment (6 months as to the Hobbs

Act robbery, and 110 months as to the § 924(c) count, to run consecutively), with five years supervised

release to follow. ECF No. 160.

        On June 24, 2016, Petitioner filed the instant § 2255 motion. ECF Nos. 188, 189. The

Government filed a response in opposition and a motion for summary judgment, ECF Nos. 191, 192,

to which Petitioner responded, ECF No. 194. Petitioner thereafter filed a supplemental response. ECF

No. 195.

                                             Legal Standard

        A prisoner in federal custody may attack the validity of his sentence pursuant to 28 U.S.C.

§ 2255 by filing a motion in the court that imposed the sentence. For a court to vacate, set aside, or

correct a sentence, a petitioner must prove one of the following occurred: (1) the sentence was imposed

in violation of the Constitution or laws of the United States; (2) the court lacked jurisdiction to impose

the sentence; (3) the sentence exceeded the maximum authorized by law; or (4) the sentence is

otherwise subject to collateral attack. 28 U.S.C. § 2255(a).

        The district court need not hold an evidentiary hearing on a § 2255 motion if “the motion and

the files and records of the case conclusively show that the prisoner is entitled to no relief.” 28 U.S.C.

§ 2255(b); see Thomas, 627 F.3d at 539. The determination of whether to hold an evidentiary hearing

ordinarily is left to the sound discretion of the district court. Raines v. United States, 423 F.2d 526, 530

(4th Cir. 1970). “When the district court denies § 2255 relief without an evidentiary hearing, the nature

of the court’s ruling is akin to a ruling on a motion for summary judgment.” United States v.

Poindexter, 492 F.3d 263, 267 (4th Cir. 2007).

        “The court shall grant summary judgment if the movant shows that there is no genuine dispute


                                                     2
as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a);

see Rule 12, Rules Governing Section 2255 Proceedings (“The Federal Rules of Civil Procedure . . . ,

to the extent that they are not inconsistent with any statutory provisions or these rules, may be applied

to a proceeding under these rules.”). “A party asserting that a fact cannot be or is genuinely disputed

must support the assertion by: (A) citing to particular parts of materials in the record . . . ; or (B)

showing that the materials cited do not establish the absence or presence of a genuine dispute, or that

an adverse party cannot produce admissible evidence to support the fact.” Fed. R. Civ. P. 56(c)(1).

“The evidence must be viewed in the light most favorable to the non-moving party, with all reasonable

inferences drawn in that party’s favor. The court therefore cannot weigh the evidence or make

credibility determinations.” Reyazuddin v. Montgomery Cty., 789 F.3d 407, 413 (4th Cir. 2015)

(internal citation and quotation marks omitted).

                                               Discussion

       Petitioner challenges his § 924(c) conviction by arguing the Hobbs Act robbery to which he pled

guilty is categorically not a crime of violence under § 924(c)’s force clause, and Johnson v. United

States, 135 S. Ct. 2551 (2015), renders § 924(c)’s residual clause unconstitutionally vague. ECF Nos.

188, 189, 195. Accordingly, Petitioner avers, he cannot be guilty of a § 924(c) crime. Id. The

Government contends Petitioner’s claim is untimely and fails on the merits. ECF Nos. 191, 192.

       “Federal law, as codified at 18 U.S.C. § 924(c)(1)(A), provides that a person who uses or carries

a firearm “during and in relation to any crime of violence” or who “possesses a firearm” “in furtherance

of any such crime” may be convicted of both the underlying crime (here, Hobbs Act [robbery]) and the

additional, distinct crime of utilizing a firearm in connection with a “crime of violence,” with the latter

punishable by at least five consecutive years of imprisonment.” United States v. Simms, 914 F.3d 229,


                                                    3
233 (4th Cir. 2019) (en banc). Section 924(c)(3) defines “the term ‘crime of violence’” as “an offense

that is a felony” and:

            (A)     has as an element the use, attempted use, or threatened use of
                    physical force against the person or property of another, or

            (B)     that by its nature, involves a substantial risk that physical
                    force against the person or property of another may be used
                    in the course of committing the offense.

18 U.S.C. § 924(c)(3). Section 924(c)(3)(A) is known as the “force clause,” and § 924(c)(3)(B) is

known as the “residual clause.” Simms, 914 F.3d at 233. For Petitioner’s § 924(c) conviction to stand,

his Hobbs Act robbery must constitute a “crime of violence” under either the force clause or the

residual clause. See, e.g., id.

        The Hobbs Act robbery statute—18 U.S.C. § 1951—prohibits the obstruction, delay, or

affecting of commerce “by robbery,” and it defines “robbery” as “the unlawful taking or obtaining of

personal property from the person or in the presence of another, against his will, by means of actual or

threatened force, or violence, or fear of injury, immediate or future, to his person or property . . . .” 18

U.S.C. §§ 1951(a), (b)(1).

        This Court has previously held that Hobbs Act robbery is a crime of violence under the force

clause of § 924(c)(3)(A). See United States v. Hayes, No. 4:18-cr-00521-RBH-1, 2018 WL 6267903,

at *8 (D.S.C. Nov. 30, 2018); United States v. Vanderhorst, No. 4:17-cr-00865-RBH-1, 2018 WL

2462873 (D.S.C. May 31, 2018); United States v. Wheeler, No. 4:15-cr-00337-RBH-1, at ECF No. 115

(D.S.C. May 16, 2016). Moreover, “[t]he overwhelming weight of authority holds that Hobbs Act

Robbery is a violent felony under the force clause of § 924(c)(3)(A).” United States v. Williams, No.

0:99-cr-00659-CMC-7, 2019 WL 1058092, at *2 (D.S.C. Mar. 6, 2019) (collecting cases). The Fourth




                                                     4
    Circuit has not addressed this issue,2 but “all other circuits to confront the issue have determined such

    a conviction is a crime of violence under § 924(c)(3)(A).” Id.; see United States v. St. Hubert, 909 F.3d

    335 (11th Cir. 2018); United States v. Melgar-Cabrera, 892 F.3d 1053 (10th Cir. 2018); United States

    v. Hill, 890 F.3d 51 (2d Cir. 2018); United States v. Eshetu, 863 F.3d 946 (D.C. Cir. 2017); United

    States v. Gooch, 850 F.3d 285 (6th Cir. 2017); United States v. Buck, 847 F.3d 267 (5th Cir. 2017);

    United States v. Anglin, 846 F.3d 954 (7th Cir. 2017); United States v. Robinson, 844 F.3d 137 (3d Cir.

    2016); United States v. House, 825 F.3d 381 (8th Cir. 2016); United States v. Howard, 650 F. App’x

    466 (9th Cir. 2016).

           In sum, Petitioner’s Hobbs Act robbery offense properly qualifies as a crime of violence under

    the force clause of § 924(c)(3)(A), and therefore he is not entitled to § 2255 relief.

           Moreover, as the Government argues, Petitioner’s § 2255 motion is untimely. Section 2255

    motions are subject to a one-year statute of limitations, which begins running from the latest of, inter

    alia, “(1) the date on which the judgment of conviction becomes final” or, at issue here, “(3) the date

    on which the right asserted was initially recognized by the Supreme Court, if that right has been newly

    recognized by the Supreme Court and made retroactively applicable to cases on collateral review.” 18

    U.S.C. § 2255(f). As indicated above, Johnson is inapplicable, and therefore the statute of limitations

    began running the date that Petitioner’s judgment of conviction became final. “Where, as here, a

    defendant does not pursue a direct appeal, the conviction becomes final when the time expires for filing

    a direct appeal.” United States v. Walker, 194 F.3d 1307, 1999 WL 760237, at *1 (4th Cir. 1999)

    (unpublished table decision) (citing Adams v. United States, 173 F.3d 1339, 1342 n.2 (11th Cir. 1999),



2
         In Simms, supra, the en banc Fourth Circuit held that the residual clause of § 924(c)(3)(B) was
unconstitutionally vague. 914 F.3d at 232. As explained above, Hobbs Act robbery satisfies the still-valid force
clause of § 924(c)(3)(A), and therefore Simms does not affect the Court’s decision.

                                                           5
    and Kapral v. United States, 166 F.3d 565, 575 (3d Cir. 1999)); see also United States v. Oliver, 878

    F.3d 120, 125 (4th Cir. 2017) (“A criminal conviction becomes final at the end of the appellate

    process—i.e., when the time for a direct appeal expires and the defendant has not noticed an appeal or,

    if the defendant pursues an appeal, when the time for filing a petition for certiorari expires.”). At the

    time Petitioner’s judgment was entered (June 17, 2009), he had ten days to file a notice of appeal. See

    United States v. Urutyan, 564 F.3d 679, 683 (4th Cir. 2009) (citing Fed. R.App. P. 4(b)(1)(A)).3

    Petitioner did not file a direct appeal, so his judgment of conviction became final in late June, 2009,

    ten days after judgment was entered. Petitioner filed his instant § 2255 motion some seven years later

    (on June 24, 2016), and therefore it is untimely.4

           For the above reasons, the Court will deny Petitioner’s § 2255 motion.

                                            Certificate of Appealability

           “The district court must issue or deny a certificate of appealability when it enters a final order

    adverse to the applicant.” Rule 11(a) of the Rules Governing Section 2255 Proceedings. A certificate

    of appealability will not issue absent “a substantial showing of the denial of a constitutional right.” 28

    U.S.C. § 2253(c)(2). When the district court denies relief on the merits, a petitioner satisfies this

    standard by demonstrating that reasonable jurists would find that the court’s assessment of the

    constitutional claims is debatable or wrong. Slack v. McDonnell, 529 U.S. 473, 484 (2000); see Miller-

    El v. Cockerel, 537 U.S. 322, 336–38 (2003). When the district court denies relief on procedural

    grounds, the prisoner must demonstrate both that the dispositive procedural ruling is debatable, and that

    the petition states a debatable claim of the denial of a constitutional right. Slack, 529 U.S. at 484–85.


3
           Rule 4(b)(1)(A) now provides for fourteen days.
4
          Also, Petitioner has not demonstrated a circumstance warranting the extraordinary remedy of equitable
tolling. See generally Whiteside v. United States, 775 F.3d 180, 184 (4th Cir. 2014) (discussing equitable tolling).

                                                             6
In this case, the Court finds Petitioner has failed to make the requisite showing of “the denial of a

constitutional right.”

                                             Conclusion

       The Court GRANTS Respondent’s motion for summary judgment, ECF No. 192, and DENIES

AND DISMISSES WITH PREJUDICE Petitioner’s § 2255 motion, ECF Nos. 188, 189. The Court

DENIES a certificate of appealability because Petitioner has failed to make “a substantial showing of

the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2).

       IT IS SO ORDERED.



Florence, South Carolina                                           s/ R. Bryan Harwell
May 21, 2019                                                       R. Bryan Harwell
                                                                   United States District Judge




                                                  7
